Case: 2:20-mj-00100-KAJ Doc #: 1 Filed: 02/12/20 Page: 1 of 7 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

 

 

United States of America )
Ms ) 43 =
2 = hes oO
William D. Sheets II Case No. 2 . |
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ January 2nd - January 31st, 2020 _ in the county of Delaware in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
Title 18 USC 471 & 472 Knowingly and intentionally, with the intent to defraud, manufacture, pass,

possess counterfeit currency.

This criminal complaint is based on these facts:

See Attached Affidavit, incorporated by reference herein.

@ Continued on the attached sheet.

Axo c- Tein

Complainant's signature

 

Sworn to before me and signed in my presence.
Date: 02/12/2020

City and state: Columbus, Ohio

 
Case: 2:20-mj-00100-KAJ Doc #: 1 Filed: 02/12/20 Page: 2 of 7 PAGEID #: 2 Mask

AFFIDAVIT FOR ARREST
I, C.C. Gannon, a Task Force Officer with the United States Secret Service, hereinafter
referred to as the Affiant, being duly sworn, depose as follows:
I. INTRODUCTION

1. Iam currently employed by the Delaware County Sheriff's Office and assigned
to the Columbus Resident Office of the United States Secret Service as a Task
Force Officer (TFO). I have been employed by Delaware County Sheriff's
Office for 17 years and 11 months and assigned to the USSS for approximately
7 years. I have completed the Ohio Peace Officers Training Academy
(OPOTA) and specialized investigations training through OPOTA. As a
Deputy Sheriff, Detective, and Task Force Officer, my responsibilities include
criminal investigations involving financial crimes, manufacturing, possession,
and uttering of counterfeit currency and other violations with a nexus to the
U.S. Secret Service.

IL. PURPOSE OF AFFIDAVIT

1. A criminal investigation is currently being conducted regarding the
manufacturing and uttering of counterfeit United States Currency. In violation
of 18 U.S.C. 471 and 18 U.S.C. 472.

De The facts and information contained herein are based on my _ personal
knowledge and experience, and that of other law enforcement personnel, and
from persons with knowledge regarding the relevant facts and witnesses. This
affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

Page | 1
Case: 2:20-mj-00100-KAJ Doc #: 1 Filed: 02/12/20 Page: 3 of 7 PAGEID #: 3

Il. THE INVESTIGATION

1. This investigation began on or about January 13", 2020 when the Delaware
County Sheriff's Office (DCSO) responded to the Pilot Travel Centers, 7680
St. Rt. 37 East Sunbury, OH 43074 on a report of a white male about 30-40
years old with dark color facial hair and a black coat who got out of a Toyota
4-Runner and attempted to pass a counterfeit $20 Federal Reserve Note (FRN).
Upon arriving at the store, the Deputy was unable to recover the note as the
employee told the suspect that it was fake and gave it back to him. The suspect
was later identified as William D. Sheets II (Sheets).

De Once Sheets was identified, I was able to determine that Sheets had previously
passed counterfeit $20 FRN’s on the following dates and locations:

a. On January 3", 2020, William D. Sheets II passed two counterfeit $20 FRN’s
at the Wendy’s located at 2065 US 23 North Delaware, OH. One of the
counterfeit $20 FRN’s was passed in the drive-thru and one was passed inside
the store. The counterfeit $20 FRN’s were destroyed by the Manager, however
before destroying them, she did take a photo of the notes. The two counterfeit
$20 FRN’s were bearing serial numbers ND08788944C and ND64510427B.
There is video surveillance of Sheets passing the notes inside the store.

4. On January 3™, 2020 William D. Sheets II also passed one counterfeit $20 FRN
at Certified Gas Station located at 2061 US 23 North Delaware, OH. The
counterfeit $20 FRN was bearing serial number ND64510427B. There is video

surveillance of Sheets passing the note.

Page | 2
Case: 2:20-mj-00100-KAJ Doc #: 1 Filed: 02/12/20 Page: 4 of 7 PAGEID #: 4

5. On January 4"", 2020 William D. Sheets II also passed one counterfeit $20 FRN
at Certified Gas Station located at 2061 US 23 North Delaware, OH. The
counterfeit $20 FRN was bearing serial number ND45812961B. There is video
surveillance of Sheets passing the note.

G. On January 5", 2020, William D. Sheets II also passed one counterfeit $20 FRN
at the Sunoco located at 111 Superior Street Marion, OH. The counterfeit $20
FRN was bearing serial number ND07457824C. There is video surveillance of
Sheets passing the note.

7. On January 12", 2020, William D. Sheets II also attempted to pass one
counterfeit $20 FRN at the Pilot Travel Centers located at 7680 St. Rt. 37 East
Sunbury, OH. A serial number was not identified as the note was returned to
Sheets. There is video surveillance of Sheets attempting to pass the note.

8. On January 24"", 2020, William D. Sheets II again passed one counterfeit $20
FRN at the Speedway located at 2381 US 23 North Delaware, OH. A serial
number was not identified as the note was returned to Sheets. There is video
surveillance of Sheets passing the note.

9. On January 25", 2020, William D. Sheets II again passed one counterfeit $20
FRN at the Big Lots located at 2081 US 23 North Delaware, OH. The
counterfeit $20 FRN was bearing serial number [D28800662A. This was also
the same time that Sheets opened up a Big Lots Reward Card at which time he
provided his personal identifying information. There is video surveillance of

Sheets passing the note.

Page | 3
Case: 2:20-mj-00100-KAJ Doc #: 1 Filed: 02/12/20 Page: 5 of 7 PAGEID #: 5

10.

11.

12.

13.

On January 27", 2020, William D. Sheets II again attempted to pass one
counterfeit $20 FRN at the Pilot Travel Centers located at 7680 St. Rt. 37 East
Sunbury, OH. A serial number was not identified as the note was returned to
Sheets. There is video surveillance of Sheets passing the note.

On January 29", 2020, William D. Sheets II again passed one counterfeit $20
FRN at the Big Lots located at 2081 US 23 North Delaware, OH. The
counterfeit $20 FRN was bearing serial numbers MF17972447J. There is video
surveillance of Sheets passing the note.

On January 31“, 2020, William D. Sheets II was a passenger in a vehicle
stopped by Delaware Police Department. Inside the vehicle they located a black
and blue book bag which was determined to belong to Sheets. Inside the book
bag was a blank pack of resume white paper, one open box of resume white
paper that contained numerous backs of counterfeit $20 FRN’s, a brown purse
that contained two counterfeit $20 FRN’s that both were bearing serial numbers
MF17972447J, and one HP Tri-color printer Cartridge. Also located in the
vehicle were five additional counterfeit $20 FRN’s that were bearing serial
numbers ML56984487G, JF14047061D, IA72252056A, ML86527659M, and
ND39498346A along with a Big Lots Reward Card that was found to belong to
Sheets.

Continuing on January 31%, 2020, a Search Warrant was conducted at 796
Prospect Mt. Vernon Road Marion, OH which is where Sheets was temporarily
residing. On the outside of the residence three miscellaneous HP printer parts

were located along with two pieces of counterfeit trimmings. In a fire pit behind

Page | 4
Case: 2:20-mj-00100-KAJ Doc #: 1 Filed: 02/12/20 Page: 6 of 7 PAGEID #: 6

the residence, there were charred printer parts and charred pieces of counterfeit
FRN’s that were bearing the following serial numbers: ND07457824C,
MD01946549F, ND07457824C, ND64510427B, ND08788945C,
ND07457824C, ND46326536B, MJ64264072A, ND46226536B,
ML38267537K, MB67734926J, and ND46326536B.

14. On February 3", 2020, Sheets was interviewed and acknowledged he had been
manufacturing counterfeit $20 FRN’s, and further admitted to destroying the
printer and various counterfeit $20 FRN’s in the fire pit. Sheets also admitted
to possessing other counterfeit $20 FRN’s, admitted that he was the owner of
the black and blue backpack seized in the vehicle stop, and that he had passed
counterfeit $20 FRN’s at various locations throughout the Southern District of
Ohio. Sheets was shown several video surveillance photos of his passing
fraudulent currency, and he positively identified himself in several of the

photos.

Based on the facts presented above, I believe there is probable cause to show that William
D. Sheets Hl, knowingly and intentionally manufactured, passed, possessed, and was
involved with the uttering of counterfeit USC as a scheme or to defraud or for obtaining
money or property by means of false or fraudulent pretenses in violations of 18 U.S.C. 471

and 472.

Respectfully submitted,

C.C. Gannon
Task Force Officer

U.S. Secret Service

Page | 5
Case: 2:20-mj-00100-KAJ Doc #: 1 Filed: 02/12/20 Page: 7 of 7 PAGEID #: 7

Sworn to and subscribed before me this 22™4 day of February, 2020 at Columbus, Ohio.

 

 

Page | 6
